Title: To George Washington from Colonel John Gunby, 18 December 1777
From: Gunby, John
To: Washington, George

 

Dear General
[c.18 December 1777]

I beg leave to Troble your Excellency with those few lines by way of Informing in what Manner I claim Rank of Colo. Stone on Ower first astablishment & Raising Troops in the State of Maryland, I was appointed Second Capt. of an Independant Company, Colo. Stone was appointed first Capt. in Colol Smallwoods Regiment that then was, & by a resolve of that State at the time we took owr Commissions the Independant Captains All took Rank of the Capts. in Colo. Smallwoods Regiment, larst Campeign when the flying Camp troops war Sent out, Capt. Bell who Commanded the first Independant Company war appointed Brigatar to the flying Camp, by which means I became the Eldest Capt. belonging to the State, & Commanded Colo. Stone all the last Campaign on the 10th of Decmr 1776. Colo. Stone & my Self Receved Lt Colos. Commissions both of the Saim Day and Date, last april the Legislature of owr State in the ungust & Confused manner in many Instances they Gave Commissions in, Contrived to gave Colo. Stone the Rank of Sixth Colo. & my Self the Rank of the Seventh, upon which I refused taking a commision on any Such terms at length they Told me if I would take the Commission agreable to the present appointment that they would Refer the Settlement of the Rank to your Excellency when we Should arive at Camp on those terms I took charge of the Regiment & Came out when the army lay Down at willmington I particioned your Excellency through Genl Sullivan to have an Inquierry in the Matter your answer was that time Just then wold not purmit but that you would have the matter Inquired in to the first oppertunity & that you had been Informed that Colo. Stone was a Lt Colo. when I was only a Capt. who Eiver informed your Excellency of that new nothing at all of the matter I wrote Colo. Stone Since your Order for the Colos. to gave in their pretentions to Rank informing him of the order, & if he thought him Self Intitiled to hold Rank of me to Send in his Clam in writing but as Colo. Stone is not her nor cant be here I should be Very well Satisfied that Genrl Smallwood Should Stat Every Clam to Rank that Ither of us can have as he is better aqunted with the Rank the officers ought to hold from that State then any one Else That I know of if this proposiel be admited I very Chearfully will acquace with your Excellencys Determination or any Bord you Shall appoint for that purpose. From your Very Humble Survt

Jno. Gunby

